                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THEODORE PALMER, JR.,                       :
         Plaintiff,                         :              CIVIL ACTION
                                            :
       v.                                   :
                                            :              NO. 19-1194
                                            :
ANDREW SAUL,                                :
Commissioner of Social Security             :
Administration,                             :
             Defendant.                     :


                                            ORDER

       AND NOW, this 27th day of February, 2020, following upon consideration of Plaintiff’s

Brief and Statement of Issues in Support of Request for Review (“Pl. Br.”) (Doc. 12); Defendant’s

Response to Request for Review of Plaintiff (“Def. Br.”) (Doc. 13); and Plaintiff’s Reply Brief

(“Pl. Reply”) (Doc. 16), and for reasons set out in the accompanying memorandum opinion, it is

hereby ORDERED that Plaintiff’s request for review is GRANTED; this matter is REMANDED

to the Commissioner for assignment to a new ALJ for a de novo hearing; and the Clerk of Court is

DIRECTED to mark this case CLOSED.



                                                    BY THE COURT:
                                                    /s/ David R. Strawbridge, USMJ _
                                                    DAVID R. STRAWBRIDGE
                                                    UNITED STATES MAGISTRATE JUDGE
